DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 29, 2022 has been entered. Claims 1-3 and 21-35 remain pending in the application. Claims 1-3 are noted as amended, claims 4-20 are noted as cancelled, and claims 21-35 are noted as newly added. Applicant’s amendments to the specification and claims have overcome all previous objections, 112(a), and 112(b) rejections set forth in the Non-Final Office Action mailed March 29, 2022 and all objections and rejections therein have been withdrawn. However, new objections and 112(a) rejections are noted below.

Claim Objections
Claims 1-3, 21-23, 24-29, and 30-35 are objected to because of the following informalities: 
In claim 1 line 7, “a secondary user” should read “the secondary user” as the limitation has antecedent basis in the preamble of the claim.  
In claims 2-3, 21-23, 25-29, and 31-35, lines 1-2 respectively, “state includes the detection” should read “state includes detection” to have the correct antecedent basis in each claim.
Similarly, in claim 24 line 8 and claim 30 line 8, “a secondary user” should read “the secondary user” as the limitation has antecedent basis in the preamble of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 21-23, 25-29, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 2, 25, and 31, the claims recite the limitation “the determination of the emotional state include detection of colloquialisms”. In the specification, paragraph 0037, colloquialisms are listed among other attributes that “can be difficult to detect”. The specification lacks adequate written description of the algorithm for specifically detecting colloquialisms. For computer implemented inventions, claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2161.01. As such, the specification must disclose both the computer and algorithm with sufficient detail such that one of ordinary skill in the art can reasonably conclude the inventor possessed the claimed subject matter at the time of filing. The functionality of detecting colloquialisms as part of determining a subject’s emotional state requires further specificity and level of detail due to the nature and complexity of the relevant technology (see Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172 (Fed. Cir. 2005). 
In regards to claims 3, 26, and 32, the claims recite the limitation “the determination of the emotional state include detection of sarcasm”. In the specification, paragraphs 0042 and 0048, the system includes using LSTM-CNN models and Naïve-Bayes classification algorithms to determine “true sentiment as opposed to speech/word output” by determining the subject is using sarcasm when their intended meaning is opposite the actual words spoken. While the cited paragraphs generally describe sarcasm, the specification does not provide adequate detail on the algorithm for how the computer identifies the “opposite meaning/intent” of the subject beyond a general recitation of machine learning techniques. Similar to the rejection of claims 2, 25, and 31 above, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2161.01. The functionality of detecting sarcasm as part of determining a subject’s emotional state requires further specificity and level of detail due to the nature and complexity of the relevant technology (see Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172 (Fed. Cir. 2005). Specifically, the steps and methodology of applying the machine learning techniques require further specifics in order to show adequate written description.
In regards to claims 21, 27, and 33, the claims recite the limitation “the determination of the emotional state include detection of humor”. In the specification, paragraphs 0042 and 0048, the system includes using LSTM-CNN models and Naïve-Bayes classification algorithms to determine “true sentiment as opposed to speech/word output” by determining the subject is using humor when their speech and tone do not match their other behavioral characteristics. While the cited paragraphs generally describe humor, the specification does not provide adequate detail on the algorithm for how the computer identifies the “opposite meaning/intent” of the subject beyond a general recitation of machine learning techniques. Similar to the rejection of claims 2, 25, and 31 above, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2161.01. The functionality of detecting humor as part of determining a subject’s emotional state requires further specificity and level of detail due to the nature and complexity of the relevant technology (see Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172 (Fed. Cir. 2005). Specifically, the steps and methodology of applying the machine learning techniques require further specifics in order to show adequate written description.
In regards to claims 22, 28, and 34, the claims recite the limitation “the determination of the emotional state include detection of veiled emotion”. In the specification, paragraph 0037, veiled emotions are listed among other attributes that “can be difficult to detect”. The specification lacks adequate written description of the algorithm for specifically detecting veiled emotions. See the rejection of claims, 2, 25, and 31 above for further explanation. 
In regards to claims 23, 29, and 35, the claims recite the limitation “the determination of the emotional state include detection of changes in emotion”. In the specification, paragraph 0037, changes in emotion are listed among other attributes that “can be difficult to detect”. The specification lacks adequate written description of the algorithm for specifically detecting changes in emotion. See the rejection of claims, 2, 25, and 31 above for further explanation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 23, 24, 29, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld (US PGPub 20140118225) in view of Kalinli-Akbacak (US PGPub 20140112556).
In regards to claims 1, 19, and 20, Jerauld teaches a computer-implemented method (CIM) [claim 1] (Paragraph 0056 teaches a method), a computer program product (CPP) [claim 24] (Paragraph 0157), and a computer system (CS) [claim 30] (Abstract; Paragraph 0040), for use by a primary user equipped with an augmented reality (AR) system (Paragraph 0044 teaches an AR display system worn by the wearer (primary user)), the CIM, CPP, and CS comprising: 
a set of storage device(s) (Fig 20, Ref 2050; Paragraph 0150 teaches various storage media types that store the applications for the apparatus); and computer code (Paragraphs 0149-0150) stored collectively in the set of storage device(s) (Paragraphs 0149-0150), with the computer code including data and instructions to cause a processor(s) set to perform (Paragraph 0149) at least the following operations [claim 24]: 
a processor(s) set (Fig 20, Ref 2015; Paragraph 0150); a set of storage device(s) (Fig 20, Ref 2050; Paragraph 0150); and computer code (Paragraphs 0149-0150) stored on the set of storage device(s) (Paragraphs 0149-0150), with the computer code including data and instructions for causing the processor(s) set to perform (Paragraph 0149) at least the following operations [claim 30]:
receiving an input data set including video of the secondary user (Paragraph 0105 teaches the AR device worn by the primary user can interpret visual and audio inputs from other individuals (secondary users) within the wearer’s field of view), with the input data including: (i) words being spoken by the secondary user (Paragraph 0115 teach the system captures audio inputs that are analyzed by the system including audio recognition and rendering to provide linguistic analysis), and (ii) audio/video data corresponding to the secondary user’s actions (Paragraphs 0042, 0065 teaches the AR system includes a microphone (Ref 110) for recording sound as audio data and an environment facing video camera (Ref 113) that captures video and still images (video data), see also Paragraphs 0105 and 0115 which teaches the inputs are for determining emotional states of parties (secondary users) in the wearer’s field of view); 
utilizing a machine learning (ML) trained model to determine a current emotional state of the secondary user (Paragraphs 0134-0136 teach the system uses a Bayesian network model (machine learning model) to determine various emotional states including the current emotional state of the subject (secondary user, see paragraphs 0115, 0144) based on the visual and audio inputs); and 
presenting, by the AR subsystem (Fig 16A/B; Paragraph 0144 teach the feedback being displayed to the wearer by the display of the AR system) and to the primary user (Fig 16A/B; Paragraph 0144), the current emotional state of the secondary user (Paragraphs 0038, 0144 teach the AR system displays to the primary user feedback of the subject’s (secondary user’s) current emotional state).
While Jerauld teaches the system includes audio and linguistic analysis, Jerauld does not explicitly teach the input data including text data corresponding to words being spoken by the secondary user. However, Kalinli-Akbacak teaches a system for determining the emotional state of a subject including speech recognition software to extract linguistic features from a user’s speech and convert speech-to-text (Paragraphs 0026, 0028).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld with the teachings of Kalinli-Akbacak, as the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld to include using speech recognition software including speech-to-text extraction in addition to the existing audio and linguistic analysis of Jerauld. Upon such modification, the method and system of Jerauld would include the input data including text data corresponding to words being spoken by the secondary user. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve the system’s performance by including further system usable data and allow the system to learn and adapt to various emotional states within specific scenarios/context (Kalinli-Akbacak Paragraph 0019-0020).
In regards to claims 23, 29, and 35, Jerauld teaches wherein the determination of the emotional state includes the detection of changes in emotion (Paragraph 0132 teach the system can determine when changes in an analyzed subject’s emotional state occur and provide feedback to the wearer of the change).
Claims 2-3, 21, 25-27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kalinli-Akbacak as applied to claims 1, 24, and 30 above, and further in view of Bui et al. (US PGPub 20210050033), hereinafter referred to as Bui.
In regards to claims 2, 25, and 31, Jerauld in view of Kalinli-Akbacak does not explicitly teach wherein the determination of the emotional state includes the detection of colloquialisms. However, Bui teaches a system and method for determining speech emotion using machine learning (Abstract; Paragraph 0027) including wherein the determination of the emotional state includes the detection of colloquialisms (Paragraph 0030 teaches the vector data including identified figures of speech (colloquialisms); Paragraphs 0027, 0078-0081 teach the vectors are obtained, generated, and determined by the speech emotion recognition system which includes the trained neural network. The neural network generates the vectors (which as stated above includes detecting colloquialisms) by analyzing the input audio, text, or speech. The analysis including identifying the hidden vectors such as colloquialisms).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak with the teachings of Bui, as the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using speech recognition and analysis. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak to include using the neural network (machine learning) methods of Bui by identifying figures of speech as part of the audio/text/speech recognition and analysis in order to provide emotion recognition. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak would include wherein the determination of the emotional state includes the detection of colloquialisms. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve Jerauld in view of Kalinli-Akbacak’s system and method by including further identifiable features of emotion and speech and improve emotion identification to provide users further insights/feedback.
In regards to claims 3, 26, and 32, Jerauld in view of Kalinli-Akbacak does not explicitly teach wherein the determination of the emotional state includes the detection of sarcasm. However, Bui teaches a system and method for determining speech emotion using machine learning (Abstract; Paragraph 0027) including wherein the determination of the emotional state includes the detection of sarcasm (Paragraph 0030 teaches the vector data including identified sarcasm; Paragraphs 0027, 0078-0081 teach the vectors are obtained, generated, and determined by the speech emotion recognition system which includes the trained neural network. The neural network generates the vectors (which as stated above includes detecting sarcasm) by analyzing the input audio, text, or speech. The analysis including identifying the hidden vectors such as sarcasm).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak with the teachings of Bui, as the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using speech recognition and analysis. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak to include identifying sarcasm as part of the audio/text/speech recognition and analysis in order to provide emotion recognition. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak would include wherein the determination of the emotional state includes the detection of sarcasm. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve Jerauld in view of Kalinli-Akbacak’s system and method by including further identifiable features of emotion and speech and improve emotion identification to provide users further insights/feedback.
In regards to claims 21, 27, and 33, Jerauld in view of Kalinli-Akbacak does not explicitly teach wherein the determination of the emotional state includes the detection of humor. However, Bui teaches a system and method for determining speech emotion using machine learning (Abstract; Paragraph 0027) including wherein the determination of the emotional state includes the detection of humor (Paragraph 0030 teaches the vector data including identified humor; Paragraphs 0027, 0078-0081 teach the vectors are obtained, generated, and determined by the speech emotion recognition system which includes the trained neural network. The neural network generates the vectors (which as stated above includes detecting humor) by analyzing the input audio, text, or speech. The analysis including identifying the hidden vectors such as humor).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak with the teachings of Bui, as the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using speech recognition and analysis. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak to include identifying humor as part of the audio/text/speech recognition and analysis in order to provide emotion recognition. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak would include wherein the determination of the emotional state includes the detection of humor. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve Jerauld in view of Kalinli-Akbacak’s system and method by including further identifiable features of emotion and speech and improve emotion identification to provide users further insights/feedback.
Claims 22, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kalinli-Akbacak as applied to claims 1, 24, and 30 above, and further in view of Lee et al. (US PGPub 20190038200), hereinafter referred to as Lee.
In regards to claims 22, 28, and 34, Jerauld in view of Kalinli-Akbacak does not explicitly teach wherein the determination of the emotional state includes the detection of veiled emotion. However, Lee teaches a system and method for detecting invisible emotional states and deception (Abstract; Paragraph 0026) including wherein the determination of the emotional state includes the detection of veiled emotion (Paragraphs 0004, 0026, 0033-0034 teach the system and method includes detecting invisible/hidden emotions (veiled emotion) of a subject that can include deception by processing captured images and performing operations to identify the subject’s face and perform the invisible emotion detection). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak with the teachings of Lee, as the references and the claimed invention are directed to emotional state detection systems using captured video and audio data. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak to include identifying hidden/invisible emotions including deception (veiled emotions) of a subject by further analyzing the captured video/images and facial recognition of Jerauld using the techniques of Lee. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak would include wherein the determination of the emotional state includes the detection of veiled emotion. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve Jerauld in view of Kalinli-Akbacak’s system and method by including further identifiable features of emotion and providing wearers feedback on deception and hidden emotions to better understand the subjects/secondary users and provide further insight into the subject (Lee paragraph 0004).

Response to Arguments
Applicant's arguments filed June 29, 2022, see “Remarks” have been fully considered but they are not persuasive. With regards to the arguments in regard to the prior art-based claim rejections on pages 7-8, the quoted claim language is taught or suggested by the applied art as discussed above, specifically, the independent claims are rejected by Jerauld in view of Kalinli-Akbacak. With regard to the new claims, new prior art rejections with newly cited art are discussed above.

Conclusion
Accordingly, claims 1-3, 21-23, 24-29, and 30-35 are objected to and claims 1-3 and 21-35 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715